UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL SALVADOR-RAMIREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00129-HEH-2)


Submitted:   August 7, 2012                 Decided:    August 16, 2012


Before MOTZ and    SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William J. Dinkin, STONE, CARDWELL & DINKIN, PLC, Richmond,
Virginia, for Appellant. Olivia L. Norman, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angel     Salvador-Ramirez          appeals      his    conviction       for

conspiracy      to    possess       with    intent       to   distribute       and    to

distribute      cocaine,      in    violation     of     21   U.S.C.       §§ 841,    846

(2006), and his fifty-seven month sentence.                      His attorney filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal.                            The

Government      has    moved       to   dismiss    the     appeal     as     barred    by

Salvador-Ramirez’s waiver of the right to appeal included in the

plea agreement.

             Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Salvador-

Ramirez knowingly and voluntarily waived his right to appeal his

conviction and sentence and that the issues he seeks to raise on

appeal   fall     squarely      within     the    compass      of    his     waiver    of

appellate rights.        Accordingly, we grant the Government’s motion

to dismiss as to all issues that a defendant may lawfully waive.

             In accordance with Anders, we have reviewed the entire

record for non-waivable meritorious issues and have found none.

Accordingly, we affirm the district court’s judgment as to all

issues   not    encompassed        by   Salvador-Ramirez’s          valid    waiver    of

appellate rights.

             This     court    requires     that       counsel      inform    Salvador-

Ramirez, in writing, of the right to petition the Supreme Court

                                           2
of the United States for further review.    If Salvador-Ramirez

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Salvador-

Ramirez.

                                              DISMISSED IN PART;
                                                AFFIRMED IN PART




                               3